Citation Nr: 0804408	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-03 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fractured right distal femur and stress 
fracture, tibial plateau, with post-traumatic knee arthritis.  


REPRESENTATION

Appellant represented by:	Oscar Crespo, Esquire


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO).   

The veteran's representative submitted evidence in June 2007 
consisting of a MRI report dated in May 2007.  This evidence 
was received after the last supplemental statement of the 
case was issued by the RO; however, the clinical findings are 
the same as was reported in a MRI report dated in October 
2005 and in the VA examination reports.  Thus, the evidence 
is similar and does not require a waiver of initial 
consideration by the RO.  The claim is ready for adjudication 
on the merits.     


FINDING OF FACT

Residuals of a fractured right distal femur and stress 
fracture, tibial plateau, with post-traumatic knee arthritis 
have manifested not more than slight left knee or hip 
disability.


CONCLUSION OF LAW

The criteria for a disability rating  in excess of 10 percent 
for residuals of a fractured right distal femur and stress 
fracture, tibial plateau, with post-traumatic knee arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71, 4.71a, Diagnostic 
Code 5255 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2005, June 2006, and July 2007, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim 
for increased rating; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The applicable Diagnostic 
Code would result in a higher rating upon any worsening of 
the disability; i.e. if disability was moderate instead of 
slight.  The June 2006 correspondence provided the veteran 
with specific examples of the type of evidence that the 
veteran may submit (or ask VA to obtain) in establishing a 
higher disability rating was warranted.  Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).

Analysis

The veteran was service-connected for residuals of a 
fractured right leg and assigned a noncompensable rating in 
an October 1972 rating decision.  In January 2005, the 
veteran filed a claim for increased rating.  In a May 2005 
rating decision, the RO assigned a 10 percent rating, 
effective January 2005, and recharacterized the disability as 
residuals of a fractured right distal femur and stress 
fracture, tibial plateau, with post-traumatic knee arthritis.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The RO assigned the 10 percent disability rating under 
Diagnostic Code 5255.  38 C.F.R. § 4.71a. (2007).  Diagnostic 
Code 5255 provides the following ratings for evaluating 
impairment of the femur: 30 percent for malunion of the femur 
with marked knee or hip disability; 20 percent for moderate 
knee or hip disability; and 10 percent for slight knee or hip 
disability.  Id.

The medical evidence reveals post-traumatic osteoarthritic 
changes to the right knee.  Traumatic arthritis substantiated 
by x-ray findings is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  According to 
Diagnostic Code 5003, the diagnostic code which rates 
impairment resulting from degenerative arthritis, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a.

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent). 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).  VA standards describe normal 
range of motion of the knee as from 0 to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).

VA examination in March 2005 noted that the veteran had a 
right distal femur fracture after a fall in 1966.  X-rays in 
December 1977 showed a well-healed spiral fracture of the 
distal femur with joints surfaces which were smooth and well 
maintained.  X-ray of the right knee in July 2004 showed 
deformity of the distal femur with mild narrowing of the knee 
joint space.  The impression was deformity of distal femur on 
basis of old traumatic event and mild knee osteoarthritis.  
The examiner opined that the right knee osteoarthritis was 
most likely caused by or a result of his right distal femur 
fracture. 

MRI report in October 2005 revealed a tear in the posterior 
horn of the medial meniscus extending into the peripheral 
surface along with associated joint effusion showing high 
signal intensity at T2.   

Private medical records from October 2005 to August 2006 note 
continual treatment for chronic right knee pain.  

VA examination report in September 2006 noted that the 
veteran walks with a one-point cane, a right knee brace, and 
a limp on right leg.  Subjective complaints of right knee 
medial anterior aspect pain with occasional buckling and 
decreased rating of motion were noted.  The veteran also 
complained of increased pain with flexion and difficulty 
going up and down stairs.  Flare-ups caused decreased 
ambulation.  He treated pain with Naproxen which he stated 
decreased the pain.  He denied locking of right knee.  

Examination revealed range of motion of 0 degrees extension, 
and pain at 120 degrees of flexion.  The examiner stated that 
no additional pain on motion was noted during testing.  There 
was no fatigue, weakness, lack of endurance, or 
incoordination during testing.  Tenderness to palpation 
medial joint line and anterior medial knee, anterior plateau 
was present.  There was also crepitation.  Ankylosis and 
inflammatory arthritis were not present.  Lachman test and 
anterior/posterior drawer test were both negative.  
Valgus/varus stress test was negative.  There was no 
subluxation or instability noted.  The diagnosis was post-
traumatic arthritis, right knee (tibial plateau) and distal 
femur. 

VA treatment record in March 2007 noted persistent right knee 
pain with increased pain in recent months.  A MRI of the 
right knee was requested and the veteran was prescribed a new 
pain medication.  A MRI report dated in May 2007 noted joint 
effusion and osteoarthritic changes of the right knee.  

Upon review, the Board finds that a preponderance of the 
evidence is against a disability rating in excess of 10 
percent for service-connected residuals of a fractured right 
distal femur and stress fracture, tibial plateau, with post-
traumatic knee arthritis.  Despite subjective complaints, the 
objective findings, particularly in the September 2006 VA 
examination, shows that the knee more nearly approximate 
slight knee or hip disability, as contemplated by a 10 
percent disability rating under Diagnostic Code 5255, and do 
not more nearly approximate moderate knee or hip disability, 
as required for a higher disability rating of 20 percent 
under Diagnostic Code 5255.  38 C.F.R. § 4.71a.  Other than 
slight limitation of motion and tenderness to palpation, no 
other objective findings were noted that warrant a 20 percent 
rating.  MRI findings revealed only a small suprapatellar 
joint effusion and mild osteoarthritic changes at the medial 
knee joint.  

The Board has also considered whether the veteran is entitled 
to a higher disability rating under other diagnostic 
criteria.  The evidence establishes that the veteran has 
post-traumatic arthritis in the right knee, which is rated 
under Diagnostic Codes 5003, 5260, 5261 and based on 
exhibited limitation of motion.  38 C.F.R. § 4.71 (2007).  A 
higher rating under Diagnostic Codes 5260 or 5261 is not 
warranted as limitation of motion is not even at a 
compensable level.  Similarly, a higher rating is not 
warranted under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  
Objective findings do not reflect any subluxation or 
instability.  Lachman's test and anterior/posterior drawer 
test are both negative.  Valgus/varus stress test is 
negative.    

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2007) in order to evaluate the existence of 
any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's affected joints.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  There is no basis for a higher rating based 
on limitation of motion due to any functional loss as painful 
motion or functional loss only demonstrated slight limitation 
of motion on examination in September 2006.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for residuals of a fractured 
right distal femur and stress fracture, tibial plateau, with 
post-traumatic knee arthritis, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

The appeal is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


